Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 September 2022.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an attaching portion configured to attach the main body to the processing machine” in claim 1.  In this case, “portion” is a generic placeholder.
“a third direction positioning portion configured to position the main body attached to the processing machine in the third direction”.  In this case, “portion” is a generic placeholder.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a sheet feeder that comprises a main body, a cutting unit and an attaching portion.  This appears to be a “sheet cutter”, not a “sheet feeder”.  It is not clear if a sheet feeding mechanism is required or not.
Starting in claim 2, Applicant refers to the shaft having one end and the other end in the second direction.  This is a confusing use of the word “end”.  Since the shaft extends in the first direction (not the perpendicular second direction), one of ordinary skill would normally say it has 1st and 2nd ends in the first direction, and that it has 1st and 2nd sides in the second direction. 
A second problem with claim 2 is that it appears Applicant is seeking protection for the “sheet feeder” by itself, but is describing the sheet feeder in the context of the unclaimed shaft.  This seems to work for claim 1 since claim 1 has no nuance, but starting in claim 2 the restricting porting is described relative to the “second direction”, which only makes sense if you have the shaft right there with you.  Given that Applicant, and Applicant’s potential competitors will likely try to sell the “sheet feeder” by itself, without the shaft, it could be hard to judge infringement without known what direction the second direction might be.  This problem get worse as we head into deeper dependent claims, such as claim 4, which tries to define the restricting portion relative to the center of the unclaimed shaft, and claims 5-8 have similar problems dealing with the spacing and diameter of the unclaimed shaft.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by Silverbrook (8,908,075), who shows in figure 8 a sheet cutter with all of the recited limitations as follows;
a main body (62, etc.); 
a cutting unit (67, 68, etc.) attached to the main body and including a cutter slidable in the first direction, the cutting unit being configured to cut, along in the first direction, the sheet to be fed to the processing machine with the cutter; and 
an attaching portion configured to attach the main body to the processing machine, the attaching portion being attachable to the shaft of the processing machine (note the attaching process to the shaft 61 in the transition from figure 8 to figure 9 or 10).
In regard to claim 2, Silverbrook has a restricting portion (portion that grips shaft 61) that is located at one side of the shaft in the second direction.
With respect to claim 3, see the marked image below;



    PNG
    media_image1.png
    614
    650
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook in view of Yang et al.(9,682,328), Koessler (7,124,471), Hwang (6,918,508) and Kiba (2,677,479).
In regard to claims 4-9, Silverbrook’s attaching portion opens in-plane with the main body, as opposed to opening downward for a hooking effect on the shaft.  Examiner takes Official Notice that that is well known to employ a downward or upward opening on these types of connections, since the provided hooking effect creates a more solid and reliable connection.  Some examples of this are Yang (center of figure 7), Koessler (figure 5), Hwang (figure 9) and Kiba (figure 6).  Additional examples can be provided if challenged, as this is commonplace.
It would have been obvious to one of ordinary skill to have modified Silverbrook’s attaching portion by making it have a downward facing opening, for a hooking effect, as is well known and taught by Yang, Koessler, Hwang, Kiba and others, in order to create a more secure connection.
After this modification, Claim 4 is met as seen in the cited figures of Yang, Koessler, Hwang, Kiba.  With respect to claim 5, all of Yang, Koessler, Hwang, Kiba have “extension portions”, which is what allows the connection to be a “snap fit”.  For example, 19ax in Kiba’s figure 6.
With respect to claims 6-8, this is difficult to judge without the shaft being part of the claimed device, but Hwang shows the claimed spacing of the shaft and closed portion.  The other references also are capable of meeting this, as the unclaimed shaft could be any shape or diameter, which would allow for the spacing.
Claims 1-3 are included in this rejection, since the shape of the claimed attaching portion has been changed.

Made of record but not relied on are numerous patent documents showing pertinent sheet cutters or attaching portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724